EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
The amendments made in the claims in the Amendment filed October 7, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(a) rejection of claim 9 and the 35 U.S.C. 112(b) rejections of claims 7-9 have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed October 7, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment cancels only the claims (claim 1-6) that were withdrawn without traverse (MPEP 

The application is amended as follows:

In the claims:

Cancel claims 1-6.

Allowable Subject Matter
Claims 7-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
		In regard to independent claim 7, the prior art of record does not fairly teach or suggest the claimed method of manufacturing a resin molded article, where the laminated body comprises at least the four layers as recited in claim 7, and where the laminated body includes a cushion layer, and where the resin covering layer has all of the structural relationships with the other layers (the layers of the laminated body) as claimed, including that a peripheral edge portion of the laminated body is embedded in the surrounding portion of the resin covering layer. The closest prior art, US 2014/0353874, does not teach or suggest to one of ordinary skill in the art at the time of the invention, for example, a method of forming such a structure where one of 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782